WELLS, Judge.
Terrance Aikens appeals from the sentence imposed in this case, as corrected, on October 17, 2002, claiming that he had the right to be, but was not, present at the sentencing hearing. The State properly concedes the issue. See, e.g., Smith v. State, 754 So.2d 114 (Fla. 3d DCA 2000).
The sentence imposed in this matter is, therefore, vacated, and this matter is remanded for the purpose of imposing a guidelines sentence following a sentencing hearing at which both Aikens and his counsel are in attendance. See Aikens v. State, 822 So.2d 562 (Fla. 3d DCA 2002) (reversing Aikens’ departure sentence and remanding for imposition of a guidelines sentence).